      3:20-cv-02719-SAL         Date Filed 05/12/21       Entry Number 52        Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                   (COLUMBIA DIVISION)

The Cincinnati Insurance Company, et al.,
                                     )
Plaintiffs,                          )                Case No. 3:20-cv-02719-SAL
                                     )
v.                                   )                        Motion in Support of
Meetze Plumbing Co., Inc., et al.,   )                        Pro Hac Vice Application
Defendants.                          )
____________________________________ )

       The undersigned local counsel hereby moves, together with the attached Application and
Affidavit, that Richard Steven DeGeorge be admitted pro hac vice in the above-captioned case as
associate counsel. As local counsel, I understand that:
1.       I will personally sign and include my District of South Carolina federal bar attorney
identification number on each pleading, motion, discovery procedure, or other document that I serve or
file in this court; and
2.       All pleadings and other documents that I file in this case will contain my name, firm name,
address, and phone number and those of my associate counsel admitted pro hac vice; and
3.       Service of all pleadings and notices as required shall be sufficient if served upon me, and it is my
responsibility to serve my associate counsel admitted pro hac vice; and
4.       Unless excused by the court, I will be present at all pretrial conferences, hearings, and trials and
may attend discovery proceedings. I will be prepared to actively participate if necessary.
5.       Certification of Consultation (Local Civil Rule 7.02).
         Prior to filing this Motion, I conferred with opposing counsel who has indicated the following
position as to this Motion: will likely oppose; does not intend to oppose
         Prior to filing this Motion, I attempted to confer with opposing counsel but was unable to do so
for the following reason(s):
_____________________________________________________________________
_____________________________________________________________________
         No duty of consultation is required because the opposing party is proceeding pro se.

       This 12th day of May, 2021.

                                              /s/ Benjamin C. DeCelle
                                              David C. Kimball
                                              Fed. ID No. 10475
                                              dkimball@robinsonbradshaw.com

                                              Benjamin C. DeCelle
                                              Fed. ID No. 12995
                                              bdecelle@robinsonbradshaw.com

                                                  1
3:20-cv-02719-SAL   Date Filed 05/12/21   Entry Number 52    Page 2 of 2



                               ROBINSON, BRADSHAW & HINSON, P.A.
                               202 E. Main St., Suite 201
                               Rock Hill, SC 29730
                               Telephone:    (803) 325-2900
                               Facsimile:    (803) 325-2929

                               Attorneys for Defendant Meetze Plumbing Co., Inc.




                                  2
